11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Paul Torres,                                   * From the 106th District Court
                                                 of Gaines County,
                                                 Trial Court No. 10-4100.

Vs. No. 11-19-00280-CR                         * September 30, 2019

The State of Texas,                            * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Bailey, C.J.,
                                                 Stretcher, J., and Wright, S.C.J.,
                                                 sitting by assignment)
                                                 (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed for lack of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed for lack of jurisdiction.